Opinion issued May 11, 2017




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-17-00091-CV
                            ———————————
                       CHRISTINE E. REULE, Appellant
                                        V.
   SHERWOOD VALLEY I COUNCIL OF CO-OWNERS, INC., Appellee



             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                       Trial Court Case No. 1087952



                          MEMORANDUM OPINION

      Appellant, Christine E. Reule, representing that she no longer wishes to

pursue the appeal, has filed an unopposed motion to dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1). No opinion has issued. See TEX. R. APP. P. 42.1(c).
      Accordingly, we grant appellant’s motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1), 43.2(f). We dismiss all other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Huddle, and Lloyd.




                                         2